— Appeal by the defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered April 23, 1984, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The decision to allow a defendant to withdraw his guilty plea rests within the trial court’s discretion (CPL 220.60 [3]; People v Kelsch, 96 AD2d 677, 678). Under the circumstances of this case, in which the defendant was properly informed of and waived the constitutional rights required for a knowingly and voluntarily entered guilty plea (see, People v Harris, 61 NY2d 9; People v Spain, 110 AD2d 724), and where the defendant waived his earlier request to vacate his plea and himself asked to be sentenced, County Court properly proceeded to impose sentence.
The sentence imposed was, in all respects, proper. Mangano, J. P., Gibbons, Weinstein, Fiber and Spatt, JJ., concur.